EXHIBIT 10.14

Name:

Grant Type:

Grant Date:

No. of RSUs:

Domino’s Pizza, Inc.

2004 Equity Incentive Plan

Performance-Based Restricted Stock Unit Award Agreement

Domino’s Pizza, Inc., a Delaware corporation (the “Company”), hereby grants on
date written above (the “Grant Date”) the number of Performance-Based Restricted
Stock Units set forth above (the “RSUs” or the “Award”) to the above-named
individual (the “Participant”) pursuant to the Company’s 2004 Equity Incentive
Plan (as from time to time in effect, the “Plan”) all in accordance with and
subject to the terms and conditions described in this Performance-Based
Restricted Stock Unit Award Agreement (the “Agreement”) and the Plan in addition
to such other restrictions, if any, as may be imposed by law. No RSU shall be
paid unless vested in accordance with this Agreement.

1. Vesting. Subject to Section 2 and 3, the Award shall vest in [•] tranches
(each, a “Vesting Tranche” and collectively, the “Vesting Tranches”) in
accordance with Subsection 1(a) of this Agreement and applicable provisions of
the Plan, but in each case only if a Forfeiture Condition described in
Subsection 1(b) below has not previously occurred.

 

  a. Vesting.

[•]

Each such anniversary date shall be referred to herein as the “Regular Vesting
Date” of the Vesting Tranche vesting on such date.

 

  b. Forfeiture Conditions. Any RSUs not yet vested shall be automatically and
immediately forfeited to the Company if, with respect to a particular Vesting
Tranche of which such RSU is part any of the following occurs (each a
“Forfeiture Condition”):

 

  i. the Participant terminates employment with the Company (or one of its
subsidiaries as applicable) voluntarily (i.e., other than as a result of death
or Disability) or is involuntarily terminated by the Company (or one of its
subsidiaries as applicable) with “cause” prior to the vesting of such Vesting
Tranche; or

 

  ii. the Participant’s employment with the Company (or one of its subsidiaries
as applicable) terminates by reason of death or Disability or the Participant is
involuntarily terminated by the Company (or one of its subsidiaries as
applicable) without “cause” prior to the vesting of such Vesting Tranche and
prior to the certification by the Board of Directors of the Company (the
“Board”) or the Compensation Committee of the Board (the “Compensation
Committee”) that the applicable performance goal or goals have been met or
exceeded for such Vesting Tranche as set by the Compensation Committee and set
forth on Appendix A to this Agreement; or

 

  iii. the Company fails to meet or exceed the applicable performance goal or
goals for such Vesting Tranche as set by the Compensation Committee and set
forth on Appendix A to this Agreement, which performance goal or goals must be
met or exceeded for such Vesting Tranche as a condition precedent to the vesting
of such Vesting Tranche of this Award.

Upon the occurrence of a Forfeiture Condition, any then outstanding and unvested
RSUs acquired by the Participant hereunder shall be automatically and
immediately forfeited.

 

Restricted Stock Unit Agreement

 



--------------------------------------------------------------------------------

2. Termination Prior to Vesting Date. If a Participant’s employment with the
Company (or one of its subsidiaries as applicable) terminates by reason of death
or Disability or the Participant is involuntarily terminated by the Company (or
one of its subsidiaries as applicable) without “cause” prior to the vesting of
any Vesting Tranche(s) and on or after the certification by the Board or the
Compensation Committee that the performance goal or goals applicable to such
Vesting Tranche(s) (as set by the Compensation Committee and set forth on
Appendix A to this Agreement) have been met or exceeded (provided that such
termination constitutes a separation from service within the meaning of
Section 409A), all of the RSUs included in such Vesting Tranche(s) to the extent
not otherwise vested shall become fully vested on the date of termination. For
the avoidance of doubt this acceleration of vesting shall only apply with
respect to RSUs not previously subject to a Forfeiture Condition. For purposes
of this Award, “Disability” and “Disabled” mean disability within the meaning of
Section 409A of the Code.

3. Retirement. Subject to the other provisions of this Agreement and the Plan,
if the Participant Retires (or dies or becomes disabled at a time when the
Participant had satisfied the age and years of service requirements specified in
the definition of Retirement), then notwithstanding the terms of Section 1 of
this Agreement, all unvested RSUs hereunder shall not be forfeited and the RSUs
shall continue to be eligible to vest (and shall remain subject to Transfer
Restrictions, as defined in Section 5 below, until so vested) as set forth in
Section 1 of this Agreement (subject to the Forfeiture Condition set forth in
clause (b)(iii) thereof). For the avoidance of doubt, this provision shall only
apply with respect to RSUs not previously forfeited as a result of the
occurrence of a Forfeiture Condition. For purposes of this Award, “Retire” and
“Retirement” mean termination of the Participant’s employment (other than a
termination for cause) after attainment by the Participant of age fifty-five
(55) and ten (10) years of continuous service with the Company and/or its
subsidiaries, provided that such termination constitutes a separation from
service within the meaning of Section 409A.

4. Delivery of Award.

 

  a. Standard Vesting. The Company shall issue to the Participant, subject to
applicable withholding as discussed in Section 7 of this Agreement, one share of
common stock par value $.01 per share, of the Company (“Common Stock”) in
satisfaction of each vested RSU within 30 days following the date on which an
RSU becomes vested pursuant to Section 1 or Section 2, subject, in case of a
separation from service (within the meaning of Section 409A), to Section 4.b.

 

  b. Specified Employees. If a Participant is a “specified employee” (as defined
in Section 409A), amounts payable hereunder that constitute deferred
compensation subject to Section 409A (as determined by the Company in its sole
discretion) and that would (but for this clause c.) be payable within six months
following such Participant’s separation from service, will be paid (i.e.,
through delivery of Common Stock shares) on the earlier of (i) the date which is
six months and one day after the Participant separates from service (within the
meaning of Section 409A) or (ii) the Participant’s date of death. The preceding
sentence will not apply to any payments that are exempt from or are not subject
to the requirements of Section 409A.

5. Nontransferability of Award. The RSUs acquired by the Participant pursuant to
this Agreement shall not be sold, transferred, pledged, assigned or otherwise
encumbered or disposed of except as provided in this Agreement and in the Plan
(“Transfer Restrictions”) or unless the Administrator approves the transfer of
all or part of the Award in accordance with the Plan.

6. No Voting or Other Rights as a Shareholder/Dividends. Except as provided in
this Section 6, the Award shall not be interpreted to bestow upon the
Participant any equity interest or ownership in the Company or affiliates prior
to the date on which the Company delivers to the Participant shares of Common
Stock. The Participant is not entitled to vote any Common Stock by reason of the
granting of these RSUs prior to the delivery of Common Stock shares with respect
to such RSU. Notwithstanding the foregoing, dividend equivalent amounts will be
credited to the Participant’s account with respect to the RSUs awarded to the
Participant (whether such RSUs are vested or not), in an amount equivalent to
the dividends paid by the Company on a corresponding number of shares of

 

Restricted Stock Unit Agreement

-2-



--------------------------------------------------------------------------------

Common Stock (including without limitation amounts corresponding to a
distribution of cash dividend or a distribution of Common Stock by reason of a
stock dividend, stock split or otherwise, or a distribution of other securities
with respect to a Common Stock share). Such dividend equivalent amounts credited
to the Participant’s account will vest and will be settled on the same schedule
(and will be settled in shares of Common Stock) as the RSUs to which such
dividends relate (without interest) and shall be subject to forfeiture risk for
so long as the related RSU remains subject to such forfeiture risk and shall be
automatically forfeited if and when the RSU is so forfeited. References in the
Plan and this Agreement to the RSUs shall be deemed to refer, mutatis mutandis,
to any such additional restricted amounts.

7. Unfunded Status. The obligations of the Company and its affiliates hereunder
shall be contractual only and all such payments shall be made from the general
assets of the Company or its affiliates. The Participant shall rely solely on
the unsecured promise of the Company and nothing herein shall be construed to
give the Participant or any other person or persons any right, title, interest
or claim in or to any specific asset, fund, reserve, account or property of any
kind whatsoever owned by the Company or any affiliate.

8. Withholding and Certain Tax Matters. The Participant shall pay to the
Company, or make provision satisfactory to the Company for payment of any taxes
required by law to be withheld with respect to the vesting of the RSUs
(including, without limitation, any amount that it is treated as “wages” for
FICA/FUTA or Medicare tax purposes on a current basis rather than when
distributed). The Administrator may, in its sole discretion, require that a
portion of the shares of Common Stock that would have otherwise been delivered
to the Participant upon vesting of these RSUs be sold by the Participant or
retained by the Company to satisfy tax withholding and payment obligations, or
in the case of any taxes due upon vesting and prior to distribution that the
number of shares subject to this Award may be reduced to satisfy the tax
withholding and payment obligations (but, with respect to any amounts
constituting deferred compensation subject to 409A, as determined by the Company
in its sole discretion, not in excess of amounts permitted to be accelerated by
Section 409A including Treasury Regulation Section 1.409A-3(j)(4)(vi)). Such
shares shall be valued at the fair market value on the date of sale if sold, or
vesting if retained. The Administrator may, in its sole discretion, require any
other federal, state or local taxes imposed on the sale of the shares to be paid
by the Participant. In the Administrator’s discretion, such additional tax
obligations may be paid in whole or in part in shares of Common Stock, including
shares sold upon or retained from the vesting of these RSUs, valued at their
fair market value on the date of sale if sold, or of vesting if retained. The
Company and its affiliates may, to the extent permitted by law, deduct any tax
obligations from any payment of any kind otherwise due to the Participant. The
undersigned expressly acknowledges that the Award is intended to comply with
Section 409A and shall be construed by the Administrator accordingly.
Notwithstanding the preceding, neither the Company, nor any affiliate, nor the
Administrator, nor any person acting on behalf of any of them, shall be liable
to the Participant by reason of any acceleration of income, or any tax or
additional tax, asserted (A) by reason of any failure of the Award or any
portion thereof to satisfy the requirements for exemption from, or compliance
with, Section 409A (B) by reason of Section 4999 of the Internal Revenue Code of
1986, as amended (the “Code”). All references to “Section 409A” herein shall be
references to Section 409A of the Code, the Treasury Regulations promulgated
thereunder and such other guidance as determined by the Company in its sole
discretion.

9. Provisions of the Plan. This Award is subject to the provisions of the Plan,
which are incorporated herein by reference. A copy of the Plan as in effect on
the date of the grant of this Award is available from the Company. By accepting
this Award, the Participant acknowledges receipt of a copy of the Plan and a
prospectus relating to this Award, and agrees to be bound by the terms of the
Plan and this Agreement. All initially capitalized terms used herein will have
the meaning specified in the Plan unless another meaning is specified herein.

10. Governing Law. This Award and all claims arising out of or based upon this
Agreement or relating to the subject matter hereof shall be governed by and
construed in accordance with the laws of the State of Delaware and in connection
with any dispute in respect thereof, the Participant hereby submits to and
consents to the jurisdiction of the state and federal courts sitting in the
State of Delaware and agrees that such dispute shall be resolved by the courts
of the State of Delaware, or the federal courts of the United States for the
District of Delaware.

 

Restricted Stock Unit Agreement

-3-



--------------------------------------------------------------------------------

11. Electronic Delivery. The Company may, in its sole discretion, deliver any
documents related to this Award by electronic means. The Participant hereby
consents to receive such documents by electronic delivery and, if requested, to
agree to participate in the Plan through an on-line or electronic system
established and maintained by the Company or a third party designated by the
Company.

12. No Contract of Employment. The Award is not a contract of employment between
the Company (or any subsidiary of the Company) and the Participant. The
Participant retains the right to terminate his employment with the Company (or
one of its subsidiaries as applicable), and the Company (and its subsidiaries as
applicable) retains the right to terminate or modify the terms of the
Participant’s employment, subject to any rights retained by either party under
the Participant’s employment agreement, if Participant has an employment
agreement, and no loss of rights, contingent or otherwise, under this Award upon
termination of employment shall be claimed by the Participant as an element of
damages in any dispute over such termination of employment.

IN WITNESS WHEREOF, the Company has caused this instrument to be executed by its
duly authorized officer.

 

DOMINO’S PIZZA, INC. Name:   J. Patrick Doyle Title:   President and Chief
Executive Officer

 

Restricted Stock Unit Agreement

-4-



--------------------------------------------------------------------------------

Appendix A

 

Vesting Dates

  

Performance Period

   Performance Goal 1st Anniversary of Grant Date    December 31, 2012 –
December 29, 2013    2nd Anniversary of Grant Date    December 30, 2013 –
December 28, 2014    3rd Anniversary of Grant Date    December 29, 2014 –
January 3, 2016    4th Anniversary of Grant Date    January 4, 2016 – January 1,
2017   

 

Restricted Stock Unit Agreement

-5-